appellant of its pending foreclosure sale. Appellant, however, has not
                 explained why this allegation would entitle appellant to relief if the
                 allegation were proven to be true.' See Buzz Stew, 124 Nev. at 227-28, 181
                 P.3d at 672 (recognizing that dismissal of a complaint is proper when the
                 complaint's factual allegations, even when recognized as true, do not
                 satisfy the elements of the causes of action being asserted); cf Edwards v.
                 Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38
                 (2006) (noting that it is an appellant's responsibility to provide this court
                 with cogent arguments supported by relevant authority). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                      , C.J.
                                         Hardesty




                 Parraguirre                                Douglas




                                             J.
                 Gibbons                                    Pickering




                        'In particular, because the underlying complaint was filed by the
                 purchaser at appellant's foreclosure sale, it is unclear how United Legal
                 Services' alleged failure to properly notify appellant of United Legal
                 Services' pending foreclosure sale would have entitled the purchaser to the
                 relief sought in the purchaser's complaint.



SUPREME COURT
        OF                                             2
     NEVADA


(0) 1947A    e
                cc:   Hon. Ronald J. Israel, District Judge
                      Malcolm Cisneros
                      Maier Gutierrez Ayon, PLLC
                      Atkinson Law Associates, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A